Citation Nr: 0400550	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured right wrist, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for carpal tunnel 
syndrome of the right wrist, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran performed verified active duty service from 
January 1955 to January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied increased ratings for residuals 
of a fractured right wrist, and carpal tunnel syndrome of the 
right wrist.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below VA 
will notify you of the further action that is required on 
your part.


REMAND

As to both the issues on appeal, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), essentially provide that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by him and which part, if any, VA 
will attempt to obtain on his behalf.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b).

Unfortunately, despite the VCAA having been in effect for 
several years, neither the veteran nor his representative 
were provided any notification of the VCAA and the effect it 
had on the claims.  Therefore, a remand is required for the 
RO to undertake all necessary actions to insure that the 
veteran is provided adequate notice as provided by 38 
U.S.C.A. § 5103(a).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In so doing, the RO should be mindful of the recent 
amendments set forth in the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

As to the claim for an increased rating for carpal tunnel 
syndrome of the right wrist, the Board notes that the VCAA 
requires that VA provide a medical examination or, obtain a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  In this regard, while the record on appeal shows 
that the veteran was afforded a VA examination in November 
2001, that examiner failed to provide medical opinion 
evidence sufficient for the Board to rate the current 
severity of his carpal tunnel syndrome under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2003).  Specifically, the 
examiner failed to provide an opinion as to whether the 
veteran's symptomatology, based on the degree of nerve 
paralysis, equates to "mild incomplete," "moderate 
incomplete," "severe incomplete," or "severe" paralysis 
of the median nerve.  Id.  Therefore, on remand, the veteran 
should be provided another VA neurological examination.

Lastly, the Board notes that a review of the record on appeal 
shows that the veteran reported, in the past, that he had 
received medical treatment at the Boston VA medical center.  
Nonetheless, a contemporaneous request for his treatment 
records from that facility does not appear in the record.  
Therefore, because the VCAA requires VA to obtain and 
associate with the record all adequately identified records, 
on remand, a request for these records should also be made by 
the RO.  See 38 U.S.C.A. § 5103A(b).

Therefore, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5102 and 5103A 
(West 2002); the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent. 

2.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers who have treated him for 
his right wrist disorders since September 
2000.  The RO must inform the veteran 
that VA will make efforts to obtain 
relevant evidence, such as VA and non-VA 
medical records, employment records, or 
records from government agencies, if he 
identifies the custodians thereof.  The 
RO should obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal 
including all records on file with the 
Boston VA medical center.  The aid of the 
veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran notified 
in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA neurological 
examination.  The claims folder is to be 
made available to the examiner for review 
in conjunction with the examination.  
Based on a review of the claims folder 
and the results of the examination, the 
examiner should specify whether the 
veteran's symptomatology, based on the 
degree of median nerve paralysis, equates 
to "mild incomplete," "moderate 
incomplete," "severe incomplete," or 
"severe" paralysis.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues.  If any 
of the benefits sought on appeal remain 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


